Exhibit 10.1 FULL SERVICE OFFICE BUILDING LEASE AGREEMENT THIS AGREEMENT OF LEASE, herein after called “Lease”, made as of the 10th day of November, 2016 (the “Lease Date”), by and between VALLEY GROVE, LLC, a Maryland limited liability company (hereinafter called "Landlord"), and INSTRUCTURE, INC., a Delaware corporation (hereinafter called "Tenant"). WITNESSETH, that Tenant covenants and agrees with Landlord as follows: LEASED PREMISES 1.Landlord is the owner of Grove Tower, a future office building to be located at the intersection of Pleasant Grove Boulevard and Granite Way, (hereinafter referred to as the "Building") and the land upon which the Building is situated, and any additional facilities in subsequent years as may be determined by Landlord to be reasonably necessary or desirable for the management, maintenance or operation of the Building located in Pleasant Grove, Utah 84062, (hereinafter referred to as the “Property”).
